
	

113 HR 1682 IH: Fostering Rights through Economic Engagement in Vietnam Act
U.S. House of Representatives
2013-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1682
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2013
			Ms. Lofgren (for
			 herself, Mr. Connolly,
			 Mrs. Davis of California,
			 Mr. Wolf, Ms. Loretta Sanchez of California, and
			 Mr. Sherman) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To prohibit the designation of Vietnam under title V of
		  the Trade Act of 1974.
	
	
		1.Short titleThis Act may be cited as the
			 Fostering Rights through Economic
			 Engagement in Vietnam Act or
			 FREE Vietnam Act
			 .
		2.Prohibition on
			 designation of Vietnam under title V of the Trade Act of 1974
			(a)In
			 generalSection 502(b) of the
			 Trade Act of 1974 (19 U.S.C. 2462(b)) is amended by adding at the end the
			 following:
				
					(3)Vietnam
						(A)In
				generalIn addition to the
				countries listed in paragraph (1), Vietnam may not be designated as a
				beneficiary developing country for purposes of this title unless the President
				submits to Congress a certification described in subparagraph (B).
						(B)CertificationA
				certification referred to in subparagraph (A) is a certification that contains
				a determination of the President that—
							(i)Vietnam is not on the special watch list
				under section 110(b)(3)(A) of the Trafficking Victims Protection Act of 2000
				(22 U.S.C. 7107(b)(3)(A));
							(ii)the Government of Vietnam does not engage
				in pervasive violations of internationally recognized human rights, including
				freedom of speech and freedom of religion; and
							(iii)Vietnam
				otherwise meets the requirements of this title.
							(C)WaiverThe
				President may waive the application of subparagraph (A) if the President
				determines and certifies to Congress that it is in the national interest of the
				United States to do
				so.
						.
			(b)Effective
			 dateThe amendment made by
			 this section applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of enactment of this
			 Act.
			
